      Case 2:19-cv-05263-ROS Document 20 Filed 08/13/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Jose Alfredo Rivera,                               No. CV-19-05263-PHX-ROS
10                  Petitioner,                         ORDER
11   v.
12   David Shinn,
13                  Respondent.
14
15          On May 15, 2020, Magistrate Judge Deborah M. Fine issued a Report and
16   Recommendation (“R&R”). (Doc. 15). The R&R recommends denial of the petition for
17   writ of habeas corpus, reasoning the petition is untimely by more than five years. Petitioner
18   filed objections but those objections do not address the timeliness issue. (Doc. 18).
19   Instead, the objections merely argue the merits of Petitioner’s claims. The Court cannot
20   reach the merits of the claims because the petition is untimely.
21          Petitioner’s convictions became final in December 2012 but he did not file his
22   federal petition until September 2019. Petitioner appears to claim his mental illness
23   prevented him from timely filing. Petitioner attached to his objections a statement from a
24   prison official stating that, as of April 2013, Petitioner was “demonstrating stability off
25   psychotropic medication” and he “no longer needed mental health services.” (Doc. 18 at
26   12). Thus, Petitioner’s mental illness is not “extraordinary circumstances” that excuse the
27   late filing of his federal petition. See Smith v. Davis, 953 F.3d 582, 588 (9th Cir. 2020)
28   (“A petitioner seeking equitable tolling bears the burden of establishing two elements: (1)
      Case 2:19-cv-05263-ROS Document 20 Filed 08/13/20 Page 2 of 2



 1   that he has been pursuing his rights diligently, and (2) that some extraordinary
 2   circumstance stood in his way and prevented timely filing.”).
 3          Accordingly,
 4          IT IS ORDERED the Report and Recommendation (Doc. 15) is ADOPTED. The
 5   petition for writ of habeas corpus (Doc. 1, 8) is DISMISSED WITH PREJUDICE.
 6          IT IS FURTHER ORDERED a Certificate of Appealability is denied because
 7   dismissal of the Petition is justified by a plain procedural bar and reasonable jurists would
 8   not find the procedural ruling debatable.
 9          Dated this 13th day of August, 2020.
10
11
12                                                      Honorable Roslyn O. Silver
13                                                      Senior United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
